Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 10, 1984, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Lakritz, J.), of that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to the police.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court incorrectly credited the testimony of the police officers who interviewed him, and failed to credit his own testimony which indicated that his inculpatory statements were coerced. We perceive no basis to overturn the court’s determination. Issues of credibility are primarily for the hearing court to decide, and its findings should be upheld unless they are clearly erroneous (see, People v Armstead, 98 AD2d 726). We have reviewed the defendant’s other contentions and find them to be unpreserved for our review (see, People v Pellegrino, 60 NY2d 636), or without merit. Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.